Case 2:18-cv-14136-CCC-JBC Document 10 Filed 01/28/19 Page 1 of 6 PageID: 40



Ekaterina Schoenefeld
SCHOENEFELD LAW FIRM LLC
245 Nassau Street
Main Office Building, 1st Floor West
Princeton, New Jersey 08540
Tel.: (609) 688-1776
Fax: (609) 228-4099
eschoenefeld@schoenefeldlaw.com

Attorneys for Defendant Orange Pop Media, LLC


                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
_______________________________________
                                        :
WILLIAM FARRINGTON,                     :
                                        : Civil Action No.: 2:18-cv-14136 (CCC) (JBC)
                  Plaintiff,            :
                                        :
            v.                          : ANSWER
                                        :
ORANGE POP MEDIA LLC,                   :
                                        :
                  Defendant.            : JURY TRIAL DEMANDED
_______________________________________:


                                             ANSWER

       Defendant, Orange Pop Media LLC, by its undersigned counsel, hereby responds to the

Complaint filed by Plaintiff, William Farrington, and asserts its Affirmative Defenses, as

follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff’s description of the nature of the action contains conclusions of law to

which no response is required. To the extent that a response is required, all material statements

made in Plaintiff’s description of the nature of this action are denied, for reasons more fully set

forth hereinafter.


                                                  1
Case 2:18-cv-14136-CCC-JBC Document 10 Filed 01/28/19 Page 2 of 6 PageID: 41



                                JURISDICTION AND VENUE

       2.      Admitted.

       3.      Admitted.

       4.      Admitted.

                                            PARTIES

       5.      Defendant Orange Pop Media LLC lacks knowledge or information sufficient to

form a belief as to the truth of the averments of Paragraph 5 of the Complaint.

       6.      Admitted in part; denied in part. Defendant Orange Pop Media LLC admits that it

is a domestic business organized and existing under the laws of the State of New Jersey and that

it is registered with the State of New Jersey to do business in the state. Defendant Orange Pop

Media LLC further admits that it owns and operates a website at the URL

https://theinterrobang.com. Defendant Orange Pop Media LLC lacks knowledge or information

sufficient to form a belief as to the truth of the remaining averments of Paragraph 6.

                                   STATEMENT OF FACTS

       7.      Defendant Orange Pop Media LLC lacks knowledge or information sufficient to

form a belief as to the truth of the averments of Paragraph 7 of the Complaint. Defendant

Orange Pop Media LLC further responds that, to the extent that Exhibit A attached to the

Complaint is not a true and correct copy of the Photograph in issue, such averments are denied.

       8.      Defendant Orange Pop Media LLC lacks knowledge or information sufficient to

form a belief as to the truth of the averments of Paragraph 8 of the Complaint. Defendant

Orange Pop Media LLC further responds that, to the extent that Exhibit B attached to the

Complaint is not a true and correct copy of the article referenced in Paragraph 8, such averments

are denied.


                                                 2
Case 2:18-cv-14136-CCC-JBC Document 10 Filed 01/28/19 Page 3 of 6 PageID: 42



       9.      Defendant Orange Pop Media LLC lacks knowledge or information sufficient to

form a belief as to the truth of the averments of Paragraph 9 of the Complaint.

       10.     Defendant Orange Pop Media LLC lacks knowledge or information sufficient to

form a belief as to the truth of the averments of Paragraph 10 of the Complaint. Defendant

Orange Pop Media LLC further responds that, to the extent that Exhibit C attached to the

Complaint is not a true and correct copy of the Plaintiff’s alleged registration of the Photograph

in issue with the United States Copyright Office, such averments are denied.

       11.     Admitted in part; denied in part. Defendant Orange Pop Media LLC admits that it

published a post titled “NYPD Cop Gives Shirt Off His Back to Homeless Man.” Defendant

Orange Pop Media LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining averments of Paragraph 11.

       12.     Defendant Orange Pop Media LLC lacks knowledge or information sufficient to

form a belief as to the truth of the averments of Paragraph 10 of the Complaint.

       13.     Admitted.

                              CLAIM FOR RELIEF
                 COPYRIGHT INFRINGEMENT AGAINST DEFENDANT
                               17 U.S.C. §§ 106, 501

       14.     Defendant Orange Pop Media LLC incorporates by reference its responses to each

of the averments contained in Paragraphs 1-13 as if the same were set forth at length herein.

       15.     Admitted in part; denied in part. Defendant Orange Pop Media LLC admits that it

was not licensed to reproduce, display or distribute the Photograph. Defendant Orange Pop

Media LLC denies the remaining averments set forth in Paragraph 15.

       16.     Defendant Orange Pop Media LLC responds that the averments set forth in

Paragraph 16 of the Complaint are conclusions of law, to which no response is required; to the


                                                 3
Case 2:18-cv-14136-CCC-JBC Document 10 Filed 01/28/19 Page 4 of 6 PageID: 43



extent a response is required, such averments are denied.

       17.     Defendant Orange Pop Media LLC denies the averments contained in Paragraph

17 of the Complaint.

       18.     Defendant Orange Pop Media LLC denies the averments contained in Paragraph

18 of the Complaint. Defendant Orange Pop Media LLC further responds that the averments set

forth in Paragraph 18 of the Complaint contain conclusions of law, to which no response is

required; to the extent a response is required, such averments are denied.

                            PLAINTIFF’S PRAYER FOR RELIEF

       Defendant Orange Pop Media LLC denies that Plaintiff is entitled to the relief requested

and therefore, Plaintiff’s requests set forth in Paragraphs 1-5 should be denied in their entirety.

                                  AFFIRMATIVE DEFENSES

       Without prejudice to plead additional defenses as discovery warrants, Defendant Orange

Pop Media LLC asserts the following affirmative defenses.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff has failed to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the applicable statute of limitations.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of fair use.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of laches.




                                                  4
Case 2:18-cv-14136-CCC-JBC Document 10 Filed 01/28/19 Page 5 of 6 PageID: 44



                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of unclean hands.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because, if Plaintiff were to recover in this action, he would

be unjustly enriched.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because if Plaintiff has suffered no actual (or other) injury.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims for relief are barred because, the alleged use, if found to be an

infringing use, was de minimis.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by Defendant’s rights under the First Amendment.

                              TENTH AFFIRMATIVE DEFENSE

       At this time, Defendant has insufficient knowledge or information on which to form a

belief of whether it has additional unstated affirmative defenses; therefore, Defendant reserves

the right to assert additional affirmative defenses.


       WHEREFORE, Defendant Orange Pop Media LLC respectfully requests that this Court

enter a judgment in its favor as follows:

       (1) dismissing Plaintiff’s Complaint in its entirety;

       (2) awarding Defendant Orange Pop Media LLC its costs of suit, including reasonable

attorney’s fees; and

       (3) awarding any such other and further relief as the Court may deem just and proper.

                                                  5
Case 2:18-cv-14136-CCC-JBC Document 10 Filed 01/28/19 Page 6 of 6 PageID: 45



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       I certify under penalty of perjury that this matter in controversy is not the subject of any

other action pending in any court, or of any pending arbitration or administrative proceeding.


Dated: January 28, 2019                       By:     s/ Ekaterina Schoenefeld
                                                      Ekaterina Schoenefeld
                                                      245 Nassau Street
                                                      Main Office Building, 1st Floor West
                                                      Princeton, New Jersey 08540
                                                      Attorneys for Defendant Orange Pop Media,
                                                      LLC



                                CERTIFICATE OF SERVICE

       I, Ekaterina Schoenefeld, counsel for Defendant Orange Pop Media LLC in this matter,

hereby certify that on this 28st day of January 28, 2019, a true and correct copy of the Answer

and Affirmative Defenses Defendant Orange Pop Media LLC has been filed and served on all

parties via ECF and is available for viewing and downloading from the ECF system.


Dated: January 28, 2019                       By:     s/ Ekaterina Schoenefeld
                                                      Ekaterina Schoenefeld




                                                 6
